 



Exhibit 10.88

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 OR
RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
COMPANY. NO SALE OR DISPOSITION OF THESE SHARES MAY BE EFFECTED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION RELATED THERETO OR IN COMPLIANCE WITH RULE 144 OR
ITS SUCCESSOR OR PURSUANT TO AN OPINION OF COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

     
Warrant No.                    
  Number of Shares:
 
                     (subject to adjustment)

Date of Issuance: October 18, 2004

INSIGNIA SOLUTIONS PLC

Warrant to Purchase American Depositary Shares

     Insignia Solutions, plc (the “Company”), for value received equal to
$0.0001 per share of Warrant Stock, hereby certifies that                    or
its registered assigns (the “Registered Holder”), is entitled, subject to the
terms set forth below, to have issued to it by the Company, at any time after
the six month anniversary of the date hereof and on or before the Expiration
Date (as defined in Section 6 below),                    (                   )
American depositary shares (“ADSs”) (as adjusted from time to time pursuant to
the provisions of this Warrant), with each ADS representing one ordinary share,
20 pence per share nominal value of the Company, at a per share Exercise Price
equal to $1.06 per share (subject to adjustment as hereinafter provided),
provided however that the Exercise Price shall be at least the U.S. Dollar
equivalent of 20 pence per ADS calculated by reference to the average currency
conversion rate quoted by the Bank of America in London as the price for Pounds
Sterling purchased with U.S. Dollars prevailing at the date the Warrant is
exercised. Notwithstanding any provision hereof to the contrary (and in
particular any provision relating to the adjustment of the Exercise Price), the
Company shall not be required or permitted to issue any ordinary shares under
this Warrant (or have its transfer agent or Depositary issue any ADSs), if such
issuance would breach the Company’s obligations under the United Kingdom
Companies Act 1985. The shares to be issued upon exercise of this Warrant and
the exercise price per share, as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Stock”
and the “Exercise Price,” respectively.

 



--------------------------------------------------------------------------------



 



     This Warrant is issued pursuant to that certain American Depositary Shares
Purchase Agreement dated approximately concurrently herewith among the Company
and certain individuals and entities listed on Exhibit A thereof (the “Purchase
Agreement”). Any capitalized terms used herein, but not defined herein, shall
carry those definitions ascribed to them in the Purchase Agreement.

     1.      Fully Vested Shares on Six Month Anniversary. The shares of Warrant
Stock will become fully vested and exercisable as of the date that is six months
after the date of this Warrant.

     2.      Exercise.

          (a)      Method of Exercise. This Warrant may be exercised by the
Registered Holder, in whole or in part, by surrendering this Warrant, with the
exercise form appended hereto as Exhibit A duly executed by such Registered
Holder or by such Registered Holder’s duly authorized attorney, at the principal
office of the Company, or at such other office or agency as the Company may
designate in writing prior to the date of such exercise, accompanied by payment
in full of the Exercise Price payable in respect of the number of shares of
Warrant Stock issued upon such exercise. The Exercise Price may be paid by cash,
check, wire transfer or by the surrender of promissory notes or other
instruments representing indebtedness of the Company to the Registered Holder.

          (b)      Effective Time of Exercise. Each exercise of this Warrant
shall be deemed to have been effected immediately prior to the close of business
on the day on which this Warrant shall have been surrendered to the Company as
provided in Section 2(a) above. At such time, the person or persons in whose
name or names any certificates for Warrant Stock shall be issuable upon such
exercise as provided in Section 2(c) below shall be deemed to have become the
holder or holders of record of the Warrant Stock represented by such
certificates.

          (c)      Delivery to Holder. As soon as practicable after the exercise
of this Warrant in whole or in part, and in any event within 10 days thereafter,
the Company at its expense will cause to be issued in the name of, and delivered
to, the Registered Holder, or as such Registered Holder (upon payment by such
Registered Holder of any applicable transfer taxes) may direct:

                    (i)      an American Depositary Receipt representing such
number of shares of Warrant Stock to which such Registered Holder shall be
entitled, and

                    (ii)      in case such exercise is in part only, a new
warrant or warrants (dated the date hereof) of like tenor, calling in the
aggregate on the face or faces thereof for the number of shares of Warrant Stock
equal (giving effect to any adjustment therein) to the number of such shares
called for on the face of this Warrant minus the number of such shares issued to
the Registered Holder upon such exercise as provided in Section 2(a) above.

-2-



--------------------------------------------------------------------------------



 



     3.      Adjustments.

     The following provisions in relation to adjustments shall be subject to the
provisions in the opening clause of this Warrant relating to the minimum
Exercise Price and to breaches of the United Kingdom Companies Act 1985:

          (a)      Share subdivision and Dividends. If the Company’s outstanding
shares shall be subdivided into a greater number of shares or a dividend in
ordinary shares shall be paid in respect of the ADSs, the Exercise Price in
effect immediately prior to such subdivision or at the record date of such
dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced,
subject to the proviso that the Exercise Price shall never be less than the US
Dollar equivalent to 20 pence on the date of exercise. If outstanding shares
shall be combined into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased. When any
adjustment is required to be made in the Exercise Price, the number of shares of
Warrant Stock to be issued upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Exercise Price in effect immediately prior to such adjustment,
by (ii) the Exercise Price in effect immediately after such adjustment.

          (b)      Merger, Sale, Reclassification, Etc. In case of any (i) sale
or other disposal of all or substantially all of the Company’s assets or
distribution of property to shareholders (other than distributions payable out
of distributable profits available for that purpose), (ii) reclassification,
change or conversion of the share capital of the Company or of any
reorganization of the Company (or any other company the shares or securities of
which are at the time receivable upon the exercise of this Warrant) or (iii) any
similar corporate reorganization on or after the date hereof, then and in each
such case the holder of this Warrant, upon the exercise hereof at any time
thereafter shall be entitled to receive, in lieu of the shares or other
securities and property receivable upon the exercise hereof prior to such sale
or other disposal, reclassification, change, conversion or reorganization, the
shares or property to which such holder would have been entitled upon such
consummation if such holder had exercised this Warrant immediately prior
thereto, all subject to further adjustment as provided in Section 3(a) or 3(b);
and in each such case, the terms of this Section 3 shall be applicable to the
shares or other securities properly receivable upon the exercise of this Warrant
after such sale or other disposal, reclassification, change, conversion or
reorganization.

          (c)      Adjustment Certificate. When any adjustment is required to be
made in the Warrant Stock or the Exercise Price pursuant to this Section 3, the
Company shall promptly mail to the Registered Holder a certificate setting forth
(i) a brief statement of the facts requiring such adjustment, (ii) the Exercise
Price after such adjustment and (iii) the kind and amount of shares or other
securities or property into which this Warrant shall be exercisable after such
adjustment.

-3-



--------------------------------------------------------------------------------



 



     4.      Transfers.

          (a)      Unregistered Security. Each holder of this Warrant
acknowledges that this Warrant and the Warrant Stock have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and agrees
not to sell, pledge, distribute, offer for sale, transfer or otherwise dispose
of this Warrant or any Warrant Stock issued upon its exercise in the absence of
(i) an effective registration statement under the Securities Act as to this
Warrant or such Warrant Stock and registration or qualification of this Warrant
or such Warrant Stock under any applicable U.S. federal or state securities law
then in effect or (ii) an opinion of counsel, reasonably satisfactory to the
Company, that such registration and qualification are not required. Each
certificate or other instrument for Warrant Stock issued upon the exercise of
this Warrant shall bear a legend substantially to the foregoing effect.

          (b)      Transferability. Subject to the provisions of Section 4(a)
hereof, this Warrant and all rights hereunder are transferable, in whole or in
part, to (i) any entity controlling, controlled by or under common control of
the Registered Holder that is not in the good faith determination of the
Company’s Board of Directors involved in a business that is competitive with the
Company’s business, or (ii) to any other proposed transferee of at least fifty
percent (50%) of the Warrant Shares by surrendering the Warrant with a properly
executed assignment (in the form of Exhibit B hereto) at the principal office of
the Company.

          (c)      Warrant Register. The Company will maintain a register
containing the names and addresses of the Registered Holders of this Warrant.
Until any transfer of this Warrant is made in the warrant register, the Company
may treat the Registered Holder of this Warrant as the absolute owner hereof for
all purposes; provided, however, that if this Warrant is properly assigned in
blank, the Company may (but shall not be required to) treat the bearer hereof as
the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.

     5.      No Impairment. The Company will not, by amendment of its memorandum
and articles of association or through reorganization, dissolution, sale of
assets or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will (subject to Section 14
below) at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the holder of this Warrant against impairment.

     6.      Termination. This Warrant (and the right to purchase securities
upon exercise hereof) shall terminate on the earlier of: (i) April 18, 2010 or
(ii) the closing of any sale of all or substantially all of the assets of the
Company, or any transaction or series of related transactions in which the
Company’s shareholders (which shall include, for the avoidance of doubt,
indirect shareholders who hold ADSs through the depositary) immediately prior
thereto own less than a majority of the voting shares of the Company (or its
successor or parent) immediately thereafter (an “Acquisition”) (the “Expiration
Date”).

-4-



--------------------------------------------------------------------------------



 



     7.      Notices of Certain Transactions. In case:

          (a)      the Company shall take a record of the holders of its
Ordinary Shares (including ADSs) (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of any class or any other
securities, or to receive any other right, to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, or

          (b)      of any capital reorganization of the Company, any
reclassification of the share capital of the Company, or

          (c)      of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be, (i)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, transfer, dissolution, liquidation or winding-up is to take
place, and the time, if any is to be fixed, as of which the holders of record of
Ordinary Shares (including ADSs) (or such other securities at the time
deliverable upon such reorganization, reclassification, transfer, dissolution,
liquidation or winding-up) are to be determined.

     8.      Reservation of Stock. The Company shall ensure that it will have
sufficient authorized but unissued share capital out of which it can allot and
issue such shares of Warrant Stock as may need to be issued to the Registered
Holder upon the exercise of this Warrant.

     9.      Exchange of Warrants. Upon the surrender by the Registered Holder
of any Warrant or Warrants, properly endorsed, to the Company at the principal
office of the Company, the Company will, subject to the provisions of Section 4
hereof, issue and deliver to or upon the order of such Holder, at the Company’s
expense, a new Warrant or Warrants of like tenor, in the name of such Registered
Holder or as such Registered Holder (upon payment by such Registered Holder of
any applicable transfer taxes) may direct, calling in the aggregate on the face
or faces thereof for the number of shares of ADSs called for on the face or
faces of the Warrant or Warrants so surrendered.

     10.      Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

     11.      Notices. Any notice required or permitted by this Warrant shall be
in writing and shall be deemed duly given upon receipt, when delivered
personally or by courier, overnight

-5-



--------------------------------------------------------------------------------



 



delivery service or confirmed facsimile, or 48 hours after being deposited in
the regular mail as certified or registered mail (airmail if sent
internationally) with postage prepaid, addressed (a) if to the Registered
Holder, to the address of the Registered Holder most recently furnished in
writing to the Company and (b) if to the Company, to the address set forth on
the signature page of this Warrant or as subsequently modified by written notice
to the Registered Holder.

     12.      No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a shareholder of the Company.

     13.      No Fractional Shares. No fractional shares of ADSs will be issued
in connection with any exercise hereunder.

     14.      Amendment or Waiver. Any term of this Warrant may be amended or
waived upon written consent of the Company and the registered holders of at
least 80% of the ADSs issuable upon exercise of the outstanding warrants
purchased pursuant to the Purchase Agreement. By acceptance hereof, the
Registered Holder acknowledges that in the event the required consent is
obtained, any term of this Warrant may be amended or waived with or without the
consent of the Registered Holder; provided, however, that any amendment hereof
that would materially adversely affect the Registered Holder in a manner
different from the holders of the remaining warrants issued pursuant to the
Purchase Agreement shall also require the consent of Registered Holder.

     15.      Headings. The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

     16.      Governing Law. This Warrant and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

     17.      Registration Rights. The Warrant Shares are subject to the re-sale
registration rights described in the Registration Rights Agreement by and
between the Company and the Registered Holder and dated concurrently herewith.

     18.      Representations and Covenants of the Holder. This Warrant has been
entered into by the Company in reliance upon the following representations and
covenants of the Registered Holder:

          (a)      Investment Purpose. The Registered Holder is acquiring the
Warrant and the ADSs issuable upon exercise of the Warrant for its own account,
not as a nominee or agent and with no present intention of selling or otherwise
distributing any part thereof.

          (b)      Private Issue. The Registered Holder understands, except as
provided in the Registration Rights Agreement, (i) that neither the Warrant nor
the ADSs issuable upon exercise of this Warrant is, nor will be, registered
under the Securities Act or qualified under

-6-



--------------------------------------------------------------------------------



 



applicable state securities laws on the ground that the issuance contemplated by
this Warrant will be exempt from the registration and qualifications
requirements thereof pursuant to Section 4(2) of the Securities Act and any
applicable state securities laws, and (ii) that the Company’s reliance on such
exemption is predicated on the representations set forth in this Section 18.

          (c)      Disposition of Holder’s Rights. In no event will the
Registered Holder make a disposition of the Warrant or the ADSs issuable upon
exercise of the Warrant in the absence of (i) an effective registration
statement under the Securities Act as to this Warrant or such Warrant Stock and
registration or qualification of this Warrant or such Warrant Stock under any
applicable U.S. federal or state securities law then in effect or (ii) an
opinion of counsel, reasonably satisfactory to the Company, that such
registration and qualification are not required. Notwithstanding the foregoing,
the restrictions imposed upon the transferability of any of its rights to
acquire ADSs do not apply to transfers from the beneficial owner of any of the
aforementioned securities to its nominee or from such nominee to its beneficial
owner, and shall terminate as to any particular ADS when (1) such security shall
have been effectively registered under the Securities Act and sold by the holder
thereof in accordance with such registration or (2) such security shall have
been sold without registration in compliance with Rule 144 under the Securities
Act, or (3) a letter shall have been issued to the Registered Holder at its
request by the staff of the Securities and Exchange Commission (the “SEC”) or a
ruling shall have been issued to the Registered Holder at its request by the SEC
stating that no action shall be recommended by such staff or taken by SEC, as
the case may be, if such security is transferred without registration under the
Securities Act in accordance with the conditions set forth in such letter or
ruling and such letter or ruling specifies that no subsequent restrictions on
transfer are required. Whenever the restrictions imposed hereunder shall
terminate, as hereinabove provided, the Registered Holder or holder of an ADS
then outstanding as to which such restrictions have terminated shall be entitled
to receive from the Company, without expense to such holder, one or more new
certificates for the Warrant or for such ADSs not bearing any restrictive
legend.

          (d)      Financial Risk. The Registered Holder has such business and
financial experience as is required to give it the capacity to protect its own
interests in connection with its investment.

          (e)      Accredited Investor. The Registered Holder is an “accredited
investor” as defined by Rule 501 of Regulation D under the Securities Act, as
presently in effect.

          (f)      4.99% Maximum Share Holding. Notwithstanding anything to the
contrary contained herein, the Holder shall not exercise this Warrant to the
extent (but only to the extent) that such Holder would be the beneficial owner
of more then 4.99% of the shares of the Company’s common stock outstanding
thereafter. For purposes of this paragraph, beneficial ownership and all
determinations and calculations shall be determined and calculated in accordance
with Secion 13(d) of the Securities Exchange Act of 1934, as amended, and all
applicable rules and regulations thereunder. It is expressly a term of this
Warrant that the limitations set forth herein shall apply to each successive
holder of any of this Warrant. The foregoing restriction may not be altered,
amended, deleted or changed in any manner whatsoever unless the holders of a
majority of the Company’s outstanding shares of common stock and the Holder (or
any successive holder) approve such alteration, amendment, deletion or change.

-7-



--------------------------------------------------------------------------------



 



          (g)      Financial Services and Markets Act 2000 (Financial Promotion)
Order 2001 (S12001/1335), as amended, (“FPO”). To the extent that the Purchaser
is a resident of the United Kingdom or would otherwise be subject to the
Financial Services and Markets Act 2000, the Purchaser is either a person of a
kind described in Article 19 (Investment Professionals), Article 49 (High Net
Worth Companies, Unincorporated Association etc.) and/or Article 50
(Sophisticated Investors) of FPO, as presently in effect.

     19.      Representations and Warranties of the Company. This Warrant has
been entered into by the Registered Holder in reliance upon the following
representations and covenants of the Company:

          (a)      Authorization. The Warrant has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company enforceable in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.

          (b)      Valid Issuance. The Warrant Stock is duly authorized and
reserved for issuance, and when issued, sold and delivered in accordance with
the terms of this Warrant will be duly and validly issued and fully paid.

          (c)      No Conflict. The execution and delivery of this Warrant do
not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, breach or default (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit, under, any provision of the memorandum and articles of association of
the Company or any material agreement attached as an exhibit to the Company’s
SEC Documents (as defined in the Purchase Agreement), or any judgment, order,
decree, statute, law, ordinance, rule, listing requirement or regulation
applicable to the Company, its properties or assets, which conflict, violation,
default or right would have a material adverse effect on the business,
properties, prospects, financial condition or operations of the Company.

     20.      Counterparts. This Warrant may be executed in counterparts, and
each such counterpart shall be deemed an original for all purposes.

[Signature Pages Follow]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Warrant to Purchase
American Depositary Shares as of the date first above written.

     
 
  INSIGNIA SOLUTIONS, PLC

 

By:                                      

Name:                                      
                    (print)


Title:                                      

Address:

  41300 Christy Street

  Fremont, CA 94538-3115

  Attention: Chief Financial Officer

 

Fax Number: (510) 360-3701

AGREED TO AND ACCEPTED BY:

_____________________________
PRINT LEGAL NAME

By ___________________________

Name: ________________________
                    (print)

Title: ________________________

Address:
_____________________________

_____________________________

Fax Number: ___________________

SIGNATURE PAGE TO COMMON STOCK WARRANT

 



--------------------------------------------------------------------------------



 



EXHIBIT A

PURCHASE/EXERCISE FORM

To: Insignia Solutions, plc   Dated:                                      

     The undersigned, pursuant to the provisions set forth in the attached
Warrant No.                    , hereby irrevocably elects to purchase          
          American depositary shares covered by such Warrant and herewith makes
payment of $                    , representing the full purchase price for such
shares at the price per share provided for in such Warrant.

     The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 18 of the Warrant, including subsection (f) with
regard to the number of shares held by the undersigned, and by its signature
below hereby makes such representations and warranties to the Company. The
undersigned has delivered currently herewith a representation letter, signed by
the undersigned, stating the number of shares of the Company held by the
undersigned immediately prior to the exercise of this Warrant and representing
that the exercise of the Warrant (or portion hereof) would not violate the
provision of Section 18(f). Defined terms contained in such representations and
warranties shall have the meanings assigned to them in the Warrant.

     
 
  Signature::                                      

Name (print)::                                      

Title (if applic.)::                                      

Company (if applic.)::                                      

 



--------------------------------------------------------------------------------



 





EXHIBIT B

ASSIGNMENT FORM

     FOR VALUE RECEIVED,                                                        
  hereby sells, assigns and transfers all of the rights of the undersigned under
the attached Warrant with respect to the number of American depositary shares
covered thereby set forth below, unto:

                      Name of Assignee

--------------------------------------------------------------------------------

  Address/Fax Number

--------------------------------------------------------------------------------

  No. of Shares

--------------------------------------------------------------------------------

     
Dated:                                      
  Signature:                                      

                                                         

Witness:                                      

 